Citation Nr: 0948854	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  04-43 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
from September 26, 2000 to January 22, 2003.

2.  Entitlement to an increased evaluation in excess of 30 
percent for degenerative disc disease of the cervical spine, 
status-post discectomy and fusion, from May 1, 2003.

3.  Entitlement to service connection for a right wrist 
disability, to include as secondary to service-connected 
degenerative disc disease of the cervical spine. 

4.  Entitlement to service connection for a left wrist 
disability, to include as secondary to service-connected 
degenerative disc disease of the cervical spine. 


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
November 1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from August 2003 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (RO).  

The August 2003 rating decision granted an increased 
20 percent evaluation for degenerative disc disease of the 
cervical spine effective September 26, 2000; and granted a 
temporary total evaluation from January 22, 2003 to April 30, 
2003, based on surgical or other treatment necessitating 
convalescence for degenerative disc disease of the cervical 
spine.  In a subsequent September 2003 rating decision, the 
RO granted an increased 30 percent evaluation for 
degenerative disc disease of the cervical spine, status-post 
discectomy and fusion, effective May 1, 2003.  

The Veteran testified at an April 2007 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  The Board remanded the appeal to the RO for additional 
development in September 2007.

In an April 2008 rating decision, the RO denied entitlement 
to service connection for residuals of a fractured right 
wrist, and for a left wrist condition, both claimed as a 
bilateral wrist disability.  The Board notes that the Veteran 
claimed that his bilateral wrist disability is secondary to 
service-connected degenerative disc disease of the cervical 
spine.

The issues of entitlement to service connection for a right 
wrist disability, and entitlement to service connection for a 
left wrist disability, both claimed as secondary to service-
connected degenerative disc disease of the cervical spine, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 26, 2000 to September 22, 2002, 
degenerative disc disease of the cervical spine was rated as 
analogous to moderate intervertebral disc syndrome with 
recurring attacks; intervertebral disc syndrome was not shown 
to be severe with intermittent relief, and the Veteran was 
not shown to have more than slight limitation of motion of 
the cervical spine.  

2.  From September 23, 2002 to January 21, 2003 and from May 
1, 2003, the Veteran's degenerative disc disease of the 
cervical spine, status-post discectomy and fusion, is shown 
to result in radiculopathy present in the C6 to C7 dermatome 
patterns of the bilateral arms.  The Veteran does not have 
ankylosis of the cervical spine; and there were no documented 
incapacitating episodes requiring bed rest prescribed by a 
physician.   

3.  From May 1, 2003, degenerative disc disease of the 
cervical spine, status-post discectomy and fusion, is shown 
to result in severe limitation of motion of the cervical 
spine. 


CONCLUSIONS OF LAW

1.  From September 26, 2000 to September 22, 2002, the 
criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 38 C.F.R. 4.71a, Diagnostic Code 
5293 (2001).

2.  From September 23, 2002 to January 21, 2003, a 10 percent 
evaluation is warranted for orthopedic manifestations of 
degenerative disc disease of the cervical spine with 
consideration of separate ratings for neurological 
manifestations.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.25 Diagnostic Code 5293 
(2002).

3.  From September 23, 2002 to January 21, 2003, and from May 
1, 2003, the criteria for a separate 20 percent evaluation 
based on neurological impairment of the right upper extremity 
as due to degenerative disc disease of the cervical spine 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Codes 8510 
(2002).

4.  From September 23, 2002 to January 21, 2003, and from May 
1, 2003, the criteria for a separate 20 percent evaluation 
based on neurological impairment of the left upper extremity 
as due to degenerative disc disease of the cervical spine 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Codes 8510 
(2002).

5.  From May 1, 2003, the criteria for an evaluation in 
excess of 30 percent for degenerative disc disease of the 
cervical spine, status-post discectomy and fusion,  have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 38 C.F.R. § 4.25 Diagnostic Code 
5293 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board remanded the Veteran's claim in September 2007 for 
issuance of VCAA compliant notice.  In July 2009 and 
September 2009 letters, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  VCAA notice letters 
also provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, fully compliant VCAA notice was not received 
prior to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in July 2009 and September 2009 letters.  
The AMC readjudicated the case in an October 2009 
supplemental statement of the case (SSOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations and a Board hearing 
transcript have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded a VA 
examination in August 2003.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the medical record; contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and fully addresses the relevant rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  A staged rating has been 
considered in this case.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2009).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).   

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a. The first amendment, which pertained 
to the evaluation of intervertebral disc syndrome under 
Diagnostic Code 5293, became effective on September 23, 2002.  
67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent 
revisions, codified in Diagnostic Codes 5235 through 5243, 
became effective on September 26, 2003.  61 Fed. Reg. 51,457; 
68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2009).  The new criteria include 
a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine.  

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria. VA's Office 
of General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, both the old and the new regulations will 
be considered for the period after the change was made.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 
2002); see also Dudnick v. Brown, 10 Vet. App. 79 (1997).  

As such, the Board will assess the severity of the Veteran's 
service-connected cervical spine disability under both the 
former and revised criteria pertaining to ratings of the 
spine.

During a March 2000 VA examination, the Veteran reported 
numbness and tingling in the left arm and reported similar 
symptoms on the right side.  He was able to extend and flex 
his neck to 45 degrees, rotate his neck 45 degrees 
bilaterally, and bend his neck 45 degrees bilaterally.  The 
Veteran was diagnosed with degenerative disc disease of the 
cervical and lumbar spine.  

Treatment records from the Winn Army Community Hospital dated 
in September 2000 reflect complaints of numbness in the left 
arm.  Cervical spine films were within normal limits.  The 
Veteran was assessed with left cervical paraspinal pain with 
symptoms consistent with a history of C6 radiculopathy on the 
left.  A September 2002 note reflects radicular neck pain.  
The Veteran had equal deep tendon reflexes without numbness 
and weakness in the upper extremities at that time.  A 
September 2002 radiological report reflects mild to moderate 
stenosis in the cervical spine.  The vertebral bodies, as 
well as the intervertebral disk heights were normal.  No 
other bony abnormalities were seen.  An October 2002 
radiologic examination report reflects severe degenerative 
disc disease in the cervical spine, with acquired spinal 
stenosis.  It was noted that these findings had worsened 
since the prior examination. 

Private treatment reports from East Georgia Regional Medical 
dated from October 2002 to August 2003 show that the Veteran 
was seen for exacerbations of pain in the cervical and 
thoracic spine.  An October 2002 note shows that the Veteran 
had been complaining of neck pain and upper extremity pain on 
and off for three years.  A November 2002 MRI reflects 
worsening as compared to a previous MRI and the Veteran was 
referred for a neurosurgical evaluation.  An October 2002 
neurological examination revealed no sensory deficit.  A 
motor examination was 5/5 bilaterally through upper and lower 
extremities, reflexes were symmetrical bilaterally, and 
Babinski sign was negative.  

In January 2003, the Veteran had an anterior cervical 
diskectomy and osteophytectomy, anterior cervical allograft 
fusion, and anterior cervical plate stabilization, with a 
preoperative and postoperative diagnosis of cervical 
spondylosis with cord and root compression at C4-5, C5-6, and 
C6-7.  A February 2003 post-surgery evaluation shows that the 
Veteran was unable to work at that time and would be 
reevaluated in May 2003.

During an August 2003 VA examination, the Veteran reported 
having increased pain in his cervical spine since being 
discharged from the military.  He had tried conservative 
management and epidural injections which failed.  After 
having an MRI evaluation, the Veteran was assessed multiple 
herniated discs.  He had cord and root compression at C4-7.  
He had surgery in January 2003.  The Veteran reported that he 
still had intermittent numbness and tingling down both arms.  
The Veteran reported that subsequent to convalescence for his 
surgery, he missed an additional 9 days of work secondary to 
his neck.  He was a correctional officer, and reported 
problems continuing with his profession because of his neck.  
A physical examination of the cervical spine revealed notable 
spasms in the posterior musculature.  The Veteran had deep 
tendon reflexes which were somewhat weak at the biceps and 
triceps and brachial radials.  There was no muscle atrophy 
noted in the upper extremities.  Grip strength was 
symmetrical and was approximately 3.5 out of 5.  The Veteran 
had approximately 20 degrees forward flexion in the cervical 
spine which he performed slowly.  He had too much pain to go 
any further.  He had 20 degrees extension and could go no 
further due to pain.  He had 50 degrees right and left 
rotation with severe pain at 50 degrees.  The Veteran 
reported having a tingling sensation in the arms; the 
examiner noted that the Veteran's neurological symptoms 
essentially went down the lateral and posterior aspects in a 
C6-7 dermatome pattern.  A radiographic examination of the 
cervical spine reflects status post surgery with metallic 
plate and screws at the left C4, 5, 6, and 7 vertebrae as 
well as degenerative disc disease.  The Veteran was diagnosed 
with status post surgery for C4-7 anterior cervical 
diskectomy and osteophytectomy, anterior cervical oleography 
fusion, and cervical plates stabilization; degenerative disc 
disease at C3, C4, and C7; and radiculopathy subjectively 
present in the C6 to C7 dermatome patterns of the bilateral 
arms.  

VA treatment records and treatment reports from the Winn Army 
Community Hospital dated from 2003 to 2008 reflect a 
diagnosis of chronic cervicalgia, status post spinal fusion.  
The Veteran had continuing complaints of numbness in the 
forearms and hands.  The Veteran was additionally diagnosed 
with carpal tunnel syndrome, with right carpal tunnel release 
in January 2008.

During the Veteran's April 2007 Board hearing, the Veteran 
reported symptoms of tingling, numbness, and weakness in his 
arms, wrists, and hands, which he associated with his 
cervical spine disability.  He also claimed that 
symptomatology diagnosed as carpal tunnel syndrome was 
related to his cervical spine disability.  In an August 2009 
statement, the Veteran clarified that when he appealed to the 
Board for a higher rating for the cervical spine, he intended 
to include his bilateral carpal tunnel syndrome as secondary.   
In this regard, the Board notes that it has considered the 
Veteran's radiculopathy of the bilateral arms in evaluating 
his claim for increased rating; however, entitlement to 
service connection for a bilateral wrist disability (also 
claimed as bilateral carpal tunnel syndrome) has been 
addressed separately in the remand below.  

Prior to September 23, 2002 changes

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The Veteran in 
this case does not have a demonstrable deformity of a 
vertebral body.

Under Diagnostic Code 5287, effective prior to September 23, 
2002, a 30 percent evaluation is warranted for favorable 
ankylosis of the cervical spine; a 40 percent evaluation is 
warranted for unfavorable ankylosis of the cervical spine.  
38 C.F.R. 4.71a, Diagnostic Code 5287 (2001).

As to rating the Veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  Here, the 
evidence showed that the Veteran retained motion of the 
cervical spine.  Therefore, rating premised on ankylosis is 
not warranted.  

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine, effective prior to September 23, 2002, a 10 
percent evaluation is assigned for slight limitation of 
motion, a 20 percent evaluation is assigned with moderate 
limitation of motion, and a 30 percent evaluation is assigned 
with severe limitation of motion of the cervical spine.  38 
C.F.R. 4.71a, Diagnostic Code 5290 (2001).

During the March 2000 VA examination, the Veteran 45 degrees 
flexion and extension in the cervical spine, 45 degrees 
rotation bilaterally, and 45 degrees lateral bending 
bilaterally.  He did not demonstrate more than slight 
limitation of motion; therefore a higher rating is not 
warranted, prior to May 1, 2003 on the basis of limitation of 
motion.  See, e.g., 38 C.F.R. § 4.71a, Plate V (2009).  

Under Diagnostic Code 5293, a 10 percent rating was provided 
for mild intervertebral disc syndrome with recurring attacks; 
a 20 percent rating was provided for moderate intervertebral 
disc syndrome with recurring attacks; a 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (2001).

Prior to January 22, 2003, the Veteran was assigned a 20 
percent evaluation under Diagnostic Code 5293 for moderate 
intervertebral disc syndrome with recurring attacks.  Prior 
to January 22, 2003 and from May 1, 2003, the Veteran is not 
shown to have severe intervertebral disc syndrome with 
recurring attacks with intermittent relief to warrant a 
higher 40 percent evaluation under Diagnostic Code 5293.  
Although an August 2003 VA examination noted spasms in the 
posterior musculature of the cervical spine, the combined 
demonstrated orthopedic and neurological manifestations of 
the Veteran's service-connected cervical spine disability is 
not shown to approximate a rating for severe intervertebral 
disc syndrome with intermittent relief from recurring 
attacks.  


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

During an August 2003 VA examination, the Veteran reported 
that subsequent to convalescence for his surgery, he missed 
an additional 9 days of work subsequent to his period of 
convalescence secondary to his neck after January 2003 
surgery.  However, the Veteran is not shown to have 
incapacitating episodes requiring bed rest having a total 
duration of at least four weeks during an applicable 12 month 
period due to his cervical spine disability.  Therefore, from 
September 23, 2002, a higher evaluation is not warranted 
based on the total duration of incapacitating episodes over 
the past 12 months.  

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome may be evaluated based on chronic orthopedic and 
neurological manifestations under 38 C.F.R. § 4.25.  Medical 
evidence of record dated from September 2002 reflects a 
diagnosis of radicular neck pain, radiculopathy of bilateral 
upper extremities, and radiculopathy subjectively present in 
the C6 to C7 dermatome patterns of the bilateral arms.  

The Board notes that in rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  

Diagnostic Codes 8510, 8610, and 8710 provide ratings for 
paralysis, neuritis, and neuralgia of the upper radicular 
group (fifth and sixth cervicals).  38 C.F.R. § 4.124a.  
Neuritis and neuralgia are rated as incomplete paralysis.  
Disability ratings of 20, 40, and 50 percent are warranted, 
respectively, for mild, moderate, or severe incomplete 
paralysis of the major extremity.  38 C.F.R.§ 4.124a, 
Diagnostic Code 8510.  Disability ratings of 20, 30, and 40 
percent are warranted, respectively, for mild, moderate, or 
severe incomplete paralysis of the minor extremity.  Id. 

The Veteran has reported radicular pain, numbness, and 
tingling which radiates down the upper extremities.  The 
Veteran has been diagnosed with radiculopathy of the upper 
extremities.  The August 2003 VA examination described the 
Veteran's radiculopathy as being subjective and in the C6 and 
C7 dermatome area.  As the Veteran's complains were largely 
sensory and subjective in nature, the Board finds that the 
Veteran has mild neurological impairment in the bilateral 
upper extremities.  However, as the Board has already 
discussed above, the Veteran did not demonstrate more than 
slight limitation of motion of the cervical spine prior to 
May 1, 2003.  Thus, a 10 percent evaluation is warranted for 
orthopedic manifestations of the degenerative disc disease of 
the cervical spine based on limitation of motion.  See 38 
C.F.R. 4.71a, Diagnostic Code 5290 (2002).  

In sum, from September 23, 2002, a 10 percent evaluation is 
warranted under Diagnostic Code 5290 based on limitation of 
motion of the cervical spine, and separate 20 percent ratings 
for the right and left upper extremities based on 
radiculopathy under Diagnostic Code 8510.  Therefore, a 
combined 40 rating is in order from Sept 23, 2002 to January 
21, 2003.  See 38 C.F.R. §§ 4.25, 4.26 (2009).  As to the 
former rating criteria during that are also applicable during 
this period, the Board does not find that pronounced 
intervertebral disk disease is present and thus, a 60 percent 
rating under the former version of Diagnostic Code 5293 is 
not in order. 

May 1, 2003

From May 1, 2003, the Veteran was assigned an increased 30 
percent evaluation for degenerative disc disease of the 
cervical spine, status-post discectomy and fusion, under 
Diagnostic Code 5290 based on severe limitation of motion of 
the cervical spine.  An August 2003 VA examination reflects a 
significant decrease in range of motion in the cervical 
spine.  The Veteran had 20 degrees forward flexion and 
extension in the cervical spine, limited by pain.  He had 50 
degrees right and left rotation with severe pain at 50 
degrees.  The Board finds that the Veteran's limitation of 
motion, considering the directives of DeLuca, particularly 
with regard to pain and weakness, warrants a 30 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 30 
percent is the maximum rating available based on limitation 
of motion of the cervical spine under Diagnostic Code 5290, 
absent a finding of ankylosis.  As discussed above, the 
Veteran is not shown to have demonstrable deformity of a 
vertebral body or ankylosis to warrant a higher evaluation 
under Diagnostic Codes 5285 or 5287.  Therefore, an 
evaluation in excess of 30 percent is not warranted based on 
limitation of motion of the cervical spine.  

As the Veteran's separate 20 percent ratings for the right 
and left upper extremities based on radiculopathy under 
Diagnostic Code 8510 remain in effect, a combined 60 rating 
is in order from May 1, 2003.  See 38 C.F.R. §§ 4.25, 4.26 
(2009).  Thus, a 60 percent rating under former Diagnostic 
Code 5293 would not provide a rating higher than that 
assigned.

Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral or cervical strain under Diagnostic 
Code 5237, spinal stenosis under Diagnostic Code 5238, spinal 
fusion under Diagnostic Code 5241, degenerative arthritis of 
the spine under Diagnostic Code 5242, and intervertebral disc 
syndrome under Diagnostic Code 5243.  Under the revised 
criteria, the aforementioned disabilities will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) 
(2009).

Under the General Rating Formula as applicable to the 
Veteran's cervical spine disability, a 20 percent evaluation 
is assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation 
is assigned for forward flexion of the cervical spine at 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  Id.  A 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine.  Id.  A 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine. Id.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

With respect to neurologic manifestations, Diagnostic Code 
8510 still addressed the upper radicular nerve and remained 
unchanged. 

Under the revised criteria, in order for a higher rating to 
be assigned, the Veteran would have to demonstrate 
unfavorable ankylosis of the cervical spine.  As discussed 
above, the Board finds that a higher 40 percent evaluation is 
not warranted based on limitation of motion where the Veteran 
is not shown by medical evidence to have unfavorable 
ankylosis of the entire cervical spine.  Higher ratings for 
the orthopedic manifestations of the Veteran's cervical spine 
disorder are also not in order under the former rating 
criteria based on the facts of this case.  See, e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5287 (2002).  

Under the revised criteria for incapacitating episodes, a 
higher rating may not be assigned as there were no documented 
incapacitating episodes, i.e., episodes where bed rest was 
prescribed by a physician, shown by the record.  Moreover, a 
higher rating than the 60 percent combined rating would not 
be in order under Diagnostic Code 5243 as that is the maximum 
rating assignable under that Code.  

The Veteran's neurological symptoms, diagnosed as 
radiculopathy of the bilateral upper extremities, have 
already been assigned separate ratings under Diagnostic Code 
8510.  The Veteran is not shown to have bowel or bladder 
impairment which is associated with his cervical spine 
disability.  

Therefore, the Board finds that the evidence continues to 
show that a 30 percent rating based on orthopedic impairment 
and separate individual 20 percent ratings based on 
neurological impairment to the right and left upper 
extremities, respectively, is warranted.  A combined 60 
percent evaluation is in order from May 1, 2003 onward.  

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  

Extraschedular Consideration

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
cervical spine disability with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
The Veteran's service-connected cervical spine disability has 
not been shown by objective evidence to cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Veteran was in receipt of a 100 percent 
rating during his period of convalescence from a January 2003 
surgery.  The Veteran has not submitted additional evidence 
showing that he was unable to maintain employment thereafter 
due to his cervical spine disability alone.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that manifestations of the Veteran's service-
connected cervical spine disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  Conclusion

In sum, the Board has considered all of the changes in the 
rating criteria.  From September 23, 2002, a combined rating 
of 40 percent evaluation is warranted.  From May 1, 2003, a 
combined rating of 60 percent evaluation is warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt.  In this case, the preponderance of the evidence is 
against a rating in excess of 20 percent for degenerative 
disc disease of the cervical spine prior to September 23, 
2002.  However, the evidence supports a higher combined 
rating of 40 percent from September 23, 2002, and a higher 
combined rating of 60 percent from May 1, 2003 onward.  




ORDER

Prior to September 23, 2002, a rating in excess of 20 percent 
for degenerative disc disease of the cervical spine is 
denied.  

From September 23, 2002, a 10 percent rating, based on 
orthopedic impairment of the cervical spine as due to 
degenerative disc disease, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

From September 23, 2002, a 20 percent rating, based on 
neurological impairment of the right upper extremity as due 
to degenerative disc disease of the cervical spine, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

From September 23, 2002, a 20 percent rating, based on 
neurological impairment of the left upper extremity as due to 
degenerative disc disease of the cervical spine, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 

From May 1, 2003, a rating in excess of 30 percent based on 
orthopedic impairment of the cervical spine as due to 
degenerative disc disease is denied. 


REMAND

The Veteran submitted an August 2009 statement in support of 
his claim along with copies from an April 2008 rating 
decision and a notice of disagreement reportedly submitted in 
May 2008.  It appears that the Veteran submitted a timely 
notice of disagreement to the April 2008 rating decision 
which denied which denied service connection for residuals of 
a fractured right wrist, and for a left wrist condition, 
claimed as a bilateral wrist disability.  However, a 
statement of the case which addresses these issues has not 
been associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2009); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO/AMC an opportunity to cure this 
defect.  Thereafter, the RO/AMC should return the claims file 
to the Board only if the Veteran perfects his appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 [substantive appeal], the Board is not required 
and has no authority to decide the claim).

On remand, the RO/AMC should associate a copy of the April 
2008 rating decision with the claims file as well as any 
additional documents submitted by the Veteran, not currently 
of record.  Thereafter, the RO/AMC should issue a statement 
of the case addressing the issues of entitlement to service 
connection for a right wrist disability and a left wrist 
disability, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.  The Board 
notes that the Veteran has emphasized that his bilateral 
wrist disability, also diagnosed as bilateral carpal tunnel 
syndrome, is claimed as secondary to his service-connected 
cervical spine disability.  The RO/AMC should take any 
additional development as deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate a copy 
of the April 2008 rating decision with 
the claims file, as well as additional 
documents submitted by the Veteran, not 
currently of record.  The Board notes 
that the Veteran has claimed that his 
bilateral wrist disability, also 
diagnosed as bilateral carpal tunnel 
syndrome, is secondary to his service-
connected cervical spine disability.  
The RO/AMC should take any additional 
development as deemed necessary.    

2.  Thereafter, the RO/AMC should issue 
a statement of the case addressing the 
issues of entitlement to service 
connection for (1) a right wrist 
disability, to include as secondary to 
service-connected degenerative disc 
disease of the cervical spine; and (2) 
a left wrist disability, to include as 
secondary to service-connected 
degenerative disc disease of the 
cervical spine.  The Veteran should be 
given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal.  The RO/AMC should 
advise the Veteran that the claims file 
will not be returned to the Board for 
appellate consideration of these issues 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


